Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment is entered.
Applicant’s arguments filed 30 Nov. 2021 have been fully considered, but the arguments concerning the 103 rejections are not persuasive.
Applicant has amended claims 11 and 17, which overcome the 112b rejections.
Applicant argues that the examiner’s calculation of the amount of the core shell vinyl ester resin is not correct, as Johnson uses an organization scheme with headings A through G not a), b), and c).
However, Johnson’s Summary of Invention reads (col. 1, lines 56-65):
The invention provides a photocurable composition, including (a) a photocurable monomer, preferably a cationically curable monomer and/or a radically curable monomer, (b) reactive particles comprising a crosslinked elastomeric core, the elastomer preferably comprising polysiloxane, and a shell of reactive groups on an outer surface of the core, wherein the reactive groups comprise epoxy groups, ethylenically unsaturated groups, or hydroxy groups; and (c) a photoinitiator for the monomer, e.g. a radical photoinitiator and/or a cationic photoinitiator.

Applicant argues that Johnson preferably contains 15-80% cationically curable monomers, more preferably 50-75%, where the examples also include cationically curable monomers, and therefore, it does not make sense to presume that a skilled person would omit cationically curable monomers from Johnson.
However, while Johnson may disclose preferable amounts of cationically curable monomers, these are just preferred embodiments.  A fair reading of the reference as a whole discloses, as noted by applicants, that the composition contain cationically curable monomers and/or radically curable monomers, so the cationically curable monomers are not required and do not have to be present in Johnson.
Further, “applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that the Office Action incorrectly caps the amount of photocurable monomer as being 20%, while Johnson teaches the radically curable monomer is present in amounts up to 60%.
However, it would have been obvious to one of ordinary skill in the art to use any amount of radically curable monomers in Johnson including the preferable amount of 5-20% disclosed by the reference.
Applicant argues that Nehrenberg does not state that a nonpreferred portion is just as significant in assessing obviousness.
However, the examiner stands by his interpretation of Nehrenberg.
Further, as stated in Section 2123 of the MPEP:
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").


Applicant argues that Johnson teaches that his composition may contain a large number of other components.
However, Johnson clearly teaches that these additional components are optional.
In response to the Office Action’s response that components in Johnson are optional, applicant argues that it is illogical that one optional component may be present but other optional components cannot.
However, given that optional components may or may not be present, it would be obvious to one of ordinary skill to select components, including those claimed, while not selecting other components.  Optional components are not required but that does not mean that it would not be obvious to select ones to be present.
Applicant argues that applicant has expressly defined “core shell vinyl ester resin” in paragraph 0024 of the applicant’s specification.
However, applicant’s definition is that the “core shell vinyl ester resin” means a vinyl ester resin and a core shell polymer.  This definition does negate examiner’s calculation for the amount of core shell vinyl ester resin in the composition of Johnson.
Applicant argues that the very broad range of reactive particle size does not render the claimed particle size obvious.
However, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Further, applicant has provided no data that their claimed reactive particle size results in unexpected results over the broader particle size range taught by Johnson.
Applicant argues that Hayashi teaches an adhesive sheet that can be easily peeled off, while Johnson’s composition is for 3-D printing of objects.

Applicant objects to the statement that obviousness does not require that features of a secondary reference are bodily incorporated into the structure of a first reference.
However, it is the examiner’s position that the teaching of Hayashi that an adhesive can be used to produce a level surface on a profiled surface is not dependent on being able to remove the adhesive material from the profiled surface.
Applicant says the Office Action speculates that surface profiles of 1 mm and 10 mm can be found in Hayashi.
However, Hayashi teaches the thickness of the adhesive layer is not particularly limited (paragraph 0027), and Hayashi also teaches that there is no decrease in performance at higher thickness (paragraph 0027).  It is the examiner’s position that it would have been obvious to one of ordinary skill in the art that resin layers with larger surface profiles, including the claimed values of 1 and 10 mm, can be easily formed and one of ordinary skill in the art would have a reasonable expectation of success in using the technique taught by Hayashi for obtaining a smooth surface over surfaces with the claimed surface profiles using the composition of Johnson. 
Hayashi teaches that the ratio of the thinnest portion to the thickest portion of the adhesive layer (Item 3 in Figures 1 and 2) is preferably 0.2 to 0.8 (paragraph 0028).

Applicant argues that the examiner’s position that given that the adhesive coating will remain with 10⁰F of the substrate is based on speculation and conjecture.
However, examiner recognizes that the curing reaction is exothermic, but applicant has not provided any evidence that during the UV-coating of a substrate a coating during curing increases in temperature more than 10⁰F.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787